Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 09/02/2022 have been entered. Claims 1-4 and 6-20 remain pending in the application. Claim 1 has been amended by the Applicant. Claims 6-11, 15 and 17-20 were previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0098034, filed on 08/12/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a respective optical element" in last line of the claim. However, there is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear is this limitation refers to similar limitation for “a corresponding optical element” recited in line 8, of if it represents a new and different limitation for another “optical element”? It is suggested to amend the claim and/or provide explanations in order to remove the indefiniteness issue. Claims 2-4, 12-14 and 16 depend on claim 1 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (hereafter Bernard) US 20050195491 A1.
In regard to independent claim 1, Bernard teaches (see Figs. 1-7) an electronic device (system for projecting a virtual image, see Abstract, paragraphs [01-06, 15-22, 25-35, 37-40]) comprising: 
a display  (i.e. projector display system e.g. visor, HMD, spectacle lens or foil in contact lens, with substrate 30, paragraphs [02-05, 15-18, 34-40]) which includes a display area configured to be positioned in front of an eyeball of a user and a dummy area which is a remaining area (as projector display system includes display area with matrix 40 having basic structure units 1, e.g. B2 in front of E eye(s) of observer, and other area of 30 outside 40,B2, as depicted in Figs. 3, 7,  paragraphs [02, 15-18, 25-31, 34-40]); 
optical elements disposed to be dispersed on one side of the display (i.e. emitting source devices 10 of 1 of 40 on one side of 30 e.g. 30a or 30b, paragraphs [15-22, 25-35, 37-40], Figs. 2-5); and 
a guide element which guides light emitted from the optical elements to the display area (as substrate 30 with micro-optical elements 20, and that guides light beams LB from 10 to display area in front of E,  paragraphs [15-22, 25-35, 37-40], Figs. 1-5, 7), 
wherein the guide element includes reflection elements (i.e. as 30 includes micro-optical elements 20 which can be reflection type, paragraphs [15, 26-33, 38], see e.g. Fig 2a), wherein each reflection element  (20) is set in accordance with a predetermined reflection angle to reflect light emitted from a corresponding optical element  (light LB emitted from 10) of the optical elements (10s) directly toward the display area in a single reflection (i.e. as angle of each 20 reflecting LB in single reflection directly towards display area of 30 in front of E, see Figs. 2-3  applied to Figs. 4a-b, paragraphs [15-22, 25-35, 37-40]), 
wherein reflection elements (20, e.g. Figs. 2a, applied to e.g. 4a-b) are disposed on an other side of the display spaced from each other to each correspond to a respective optical element (as 20 are on other side of display e.g. 30b and spaced from each other separately each corresponding to respective emitter source 10, see Figs. 2-3  applied to Figs. 4a-b, paragraphs [15-22, 25-35, 37-40]).
Regarding claim 2, Bernard teaches (see Figs. 1-7) that the optical elements include micro light emitting diodes (LEDs) (i.e. light source emitters 10 e.g. microLEDs, paragraphs [15-16]).
Regarding claim 3, Bernard teaches (see Figs. 1-7) that the optical elements emit light from the one side of the display to a direction opposite to the eyeball of the user  (i.e. as 10 emit LB from one side of 30 opposite to E direction, paragraphs [15, 26-33, 38], see e.g. Fig 2a) and the guide element guides the light emitted from the optical elements toward the eyeball of the user in the display area (as 30 with 20 the guides/reflects LB toward E, paragraphs [15, 26-33, 38], see e.g. Fig 2a, 3).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (hereafter Bernard) US 20050195491 A1.
Regarding claim 4, Bernard teaches (see Figs. 1-7) that the guide element (30, that guides LB from 10s to display area in front of E, paragraphs [15-22, 25-35, 37-40], Figs. 2a,3, 7), but is silent that the arrangement of Fig. 2a, further includes a diffraction element which diffracts the light emitted from the optical elements to be guided to the display area. However, Bernard also teaches in arrangement of Fig. 2b, 5-6, that the guide element (3) further includes  a diffraction element (as diffraction element(s) 20, paragraphs [26-27,31-33]) which diffracts the light emitted from the optical elements (10) to be guided to the display area (i.e. as diffraction elements 20 diffract and guide light toward display area in front of E, paragraphs [26-27,31-33], Figs. 2b, 5-6, in order to provide focusing function and direct image rays LB towards the observer E in correct direction, paragraphs [31-33, 39]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the arrangement of Fig. 2a of Bernard to include  diffraction element to diffracts the light emitted from the optical elements (10) to  display area, according to example arrangement (Figs. 2b, 5-6) of Bernard in order to provide focusing function and direct image rays LB towards the observer E in correct direction, paragraphs [31-33, 39]). 
Regarding claim 12, Bernard teaches (see Figs. 1-7) that the diffraction element is disposed in the display area of one side of the display (i.e. due combination as diffractive micro-optical element(s) 20 are in display area in front of E, paragraphs [26-27,31-33], Figs. 2b, 5-6). 
Regarding claim 13, Bernard teaches (see Figs. 1-7) that the optical elements (10) are disposed only in the dummy area of the one side of the display (i.e. as matrix 40 emitters 10 can be place in peripheral position with respect to observer’s eye and FOV, paragraphs [15-18, 37]).   
Regarding claim 14, Bernard teaches (see Figs. 1-7) that the reflection element  is disposed inside the other side of the display (reflective mirror(s) 20 is inside 30 on other side of 30, as depicted in e.g. Figs. 2a,3, paragraphs [15, 26-33, 38]).
Regarding claim 16, Bernard teaches (see Figs. 1-7) that some of light emitted from the optical elements is totally reflected from an inside of the display and is guided to the display area (i.e. as some LB from 10 is totally reflected from inside of 30 of display by reflective 20 and guided top display area in front of E, e.g. paragraphs [15, 26-33, 38], see e.g. Fig 2a).


Response to Arguments

Applicant's arguments filed in the Remarks dated 09/02/2022 with respect to claim 1 and it’s dependent claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872